     Case 1:20-cv-01241-STA-jay Document 1 Filed 10/26/20 Page 1 of 9                     PageID 1




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TENNESSEE

 CHRISTOPHER ALLEN, JOSHUA MARTIN,
 AND JEFF SPURGEON, Individually and On
 Behalf of All Others Similarly Situated,
                                                              Civil Case No.:
                                Plaintiffs,
                                                              COLLECTIVE ACTION
       v.
                                                              COMPLAINT
 D & T PROPERTY MANAGEMENT, LLC
                                                              JURY DEMAND
 and FLOYD ERVIN DYESS,


                                Defendants.

            Plaintiffs Christopher Allen, Joshua Martin, and Jeff Spurgeon (collectively “Plaintiffs”),

individually and on behalf of all others similarly situated, by and through their attorneys, hereby

bring this Collective Action Complaint against Defendants D & T Property Management, LLC

and Floyd Ervin Dyess (“Defendants”), and allege of their own knowledge and conduct and upon

information and belief as to all other matters, as follows:

                                    PRELIMINARY STATEMENT

1.          Plaintiffs bring this action for themselves and all other similarly situated collective

members, to recover unpaid overtime wages, liquidated damages, reasonable attorneys’ fees and

costs as a result of Defendants’ willful violation of the Fair Labor Standards Act, 29 U.S.C. § 201,

et seq. (“FLSA”) and attendant regulations at 29 C.F.R. § 516, et seq.

2.          Defendant D & T Property Management, LLC is a company engaged in managing real

estate.

3.          Defendants violated the FLSA by suffering and permitting property workers to work over

forty (40) hours per week but not paying any hourly overtime pay for such hours, which should

have been paid at a rate of not less than one and one-half times the regular rate of pay.
     Case 1:20-cv-01241-STA-jay Document 1 Filed 10/26/20 Page 2 of 9                      PageID 2




4.       Plaintiffs assert the FLSA claims on behalf of a putative FLSA collective, defined as:

                 All property workers employed by any Defendant at any time from
                 three (3) years prior to the filing of this Complaint through the date
                 of judgment.

5.       Plaintiffs seek to send a Notice pursuant to 29 U.S.C. § 216(b) to all putative collective

members permitting them to assert FLSA claims in this collective action by filing their individual

consent forms.

6.       At all relevant times, Defendants have willfully and intentionally committed widespread

wage theft violations of the above-described statutes and corresponding regulations, in the manner

described herein.

                                  JURISDICTION AND VENUE

7.       This Court has subject-matter jurisdiction over Plaintiffs’ FLSA claims pursuant to 28

U.S.C. § 1331 because Plaintiffs’ claims raise a federal question under 29 U.S.C. § 201, et seq.

8.       This Court has personal jurisdiction over Defendant D & T Property Management, LLC

because Defendant’s principal place of business is in the State of Tennessee.

9.       This Court has personal jurisdiction over Defendant Floyd Ervin Dyess because Defendant

resides in the State of Tennessee.

10.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c) because Defendants

are deemed to reside where they are subject to personal jurisdiction, rendering Defendants

residents of this judicial district and because a substantial portion of the events that give rise to the

Plaintiffs’ asserted claims occurred in this district.

                                           THE PARTIES

11.      Defendant D & T Property Management, LLC is a for-profit entity created and existing

under and by virtue of the laws of the State of Tennessee.




                                                   2
     Case 1:20-cv-01241-STA-jay Document 1 Filed 10/26/20 Page 3 of 9                    PageID 3




12.         D & T Property Management, LLC is a company engaged in real estate management and

has one office location within the United States. Its principal office is located at 37 RIVERPORT

DR JACKSON, TN 38301-5748 USA registered agent for service of process in Tennessee is

FLOYD DYESS located at 37 RIVERPORT DR, JACKSON, TN 38301-5748 USA.1

13.         Defendant Floyd Ervin Dyess is the owner of D & T Property Management, LLC and

resides at 353 WEST AVE, MEDINA, TN 38355-8704.

14.         Defendants employed “property workers,” whose primary duties were doing various tasks

to manage and preserve Defendants’ properties, including but not limited to visiting properties

taking pictures, removing interior and exterior debris from the properties, cleaning, mowing,

mulching, replacing shingles, etc.

15.         Plaintiffs Christopher Allen, Joshua Martin, and Jeff Spurgeon (“Plaintiffs”) are adult

residents of Madison County, Tennessee.

16.         Allen was employed by Defendants as a property worker from approximately October 2018

to March 2020 at Defendants’ Jackson, TN location.

17.         Martin was employed by Defendants as a property worker from approximately March 19,

2019 through March 2020 at Defendants’ Jackson, TN location.

18.         Spurgeon was employed by Defendants as a property worker from approximately July

2019 to April 1, 2020 at Defendants’ Jackson, TN location.

19.         Plaintiffs’ written consents to become FLSA parties are attached hereto as Exhibit 1.

                                          FACTUAL ALLEGATIONS




1
    See Tennessee Secretary of State website:
https://tnbear.tn.gov/Ecommerce/FilingDetail.aspx?CN=023072198050160060074052017168236016152236012116
(last accessed September 29, 2020).



                                                    3
 Case 1:20-cv-01241-STA-jay Document 1 Filed 10/26/20 Page 4 of 9                           PageID 4




20.       Plaintiffs repeat and reallege all preceding paragraphs of the Complaint, as if fully set forth

herein.

21.       Defendant D & T Property Management, LLC is an enterprise whose annual gross volume

of sales made or business done exceeds $500,000.

22.       Defendant D & T Property Management, LLC is an enterprise that has had employees

engaged in commerce or in the production of goods for commerce, and handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce.

23.       At all relevant times alleged herein, Defendants were/are the “employer” of property

workers within the meaning of 29 U.S.C § 203(d).

24.       Defendants knowingly “suffered or permitted” property workers to work and thus

“employed” them within the meaning of 29 U.S.C. §203(g).

25.       Defendants, directly or indirectly, hired the property workers and determined the rate and

method of the payment of their wages.

26.       Defendants controlled property workers’ work schedules, duties, protocols, applications,

assignments and work conditions.

27.       At all relevant times alleged herein, property workers performed job duties that do not fall

within any exemptions from overtime under the FLSA.

28.       Property workers regularly worked over forty (40) hours per week.

29.       Defendants failed to pay property workers any hourly overtime pay for hours worked over

forty (40) in a workweek.

30.       As a result of Defendants’ illegal pay policies and practices, property workers were

deprived of overtime pay at a rate of not less than one and one-half times the regular rate of pay

for hours worked over forty per week.




                                                    4
  Case 1:20-cv-01241-STA-jay Document 1 Filed 10/26/20 Page 5 of 9                          PageID 5




31.       Defendants’ wrongful acts and/or omissions/commissions, as alleged herein, have not been

exercised in good faith or in conformity with and in reliance on any written administrative

regulation, order, ruling, approval, or interpretation by the state and/or U.S. Department of Labor

or any administrative practice or enforcement policy of such a department or bureau.

32.       Defendants’ widespread violations of the above-described federal wage and hour statutes

and regulations were willful, arbitrary, unreasonable and/or in bad faith.

                             COLLECTIVE ACTION ALLEGATIONS

33.       Plaintiffs repeat and reallege all preceding paragraphs of the Complaint, as if fully set forth

herein.

34.       Plaintiffs bring this action pursuant to Section 216(b) of the FLSA, as an opt-in

representative action, on behalf of all property workers who have been affected by Defendants’

common unlawful policies and practices of failing to properly pay overtime wages, in violation of

the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”) and attendant regulations at 29

C.F.R. § 516, et seq.

35.       Plaintiffs bring this action pursuant to 29 U.S.C. § 216(b) of the FLSA on behalf of:

          All property workers employed by any Defendants at any time from three
          (3) years prior to the filing of this Complaint through the date of judgment.

Plaintiffs reserve the right to amend this definition as necessary.

36.       Plaintiffs bring this collective action against Defendants to recover unpaid overtime

compensation, liquidated damages, costs, and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

37.       The collective action further alleges a willful violation of the FLSA and is covered by a

third year of limitations.

38.       Plaintiffs seek to send Notice to all similarly situated property workers as provided by 29

U.S.C. § 216(b) and supporting case law.



                                                    5
 Case 1:20-cv-01241-STA-jay Document 1 Filed 10/26/20 Page 6 of 9                           PageID 6




39.       Certification of the collective action under the FLSA is appropriate because the employees

described herein are “similarly situated” to Plaintiffs under 29 U.S.C. § 216(b). The class of

employees on behalf of whom Plaintiffs bring this collective action are similarly situated because:

(a) they had the same job positions and performed the same or similar job duties as one another on

behalf of Defendants; (b) they were subject to the same or similar unlawful policies and practices

as stated herein; and (c) their claims are based upon the same factual and legal theories.

40.       Plaintiffs anticipate that there will be no difficulty in the management of this litigation.

This litigation presents claims under the FLSA, a type that have often been prosecuted on a class

wide basis, and the manner of identifying the collective and providing any monetary relief to it

can be effectuated from a review of Defendants’ records.

41.       Plaintiffs and the putative FLSA collective members demand a trial by jury.

                                      CLAIM FOR RELIEF
                Violation of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.
             (Brought by Plaintiffs Individually and on Behalf of the FLSA Collective)
                                  Failure to Pay Overtime Wages

42.       Plaintiffs repeat and reallege all preceding paragraphs of the Complaint, as if fully set forth

herein.

43.       Defendants employed Plaintiffs and the FLSA collective members as property workers.

44.       Defendants suffered and permitted Plaintiffs and the FLSA collective members to work

more than forty (40) hours in one or more workweeks.

45.       Defendants failed to pay Plaintiffs and the FLSA collective members any hourly overtime

pay for hours worked over forty (40) in a workweek.

46.       As a result of the Defendants’ common illegal policies and practices stated herein,

Defendants failed to pay Plaintiffs and the FLSA collective members the required overtime




                                                    6
 Case 1:20-cv-01241-STA-jay Document 1 Filed 10/26/20 Page 7 of 9                        PageID 7




compensation at a rate of not less than one and one-half (1.5) times the regular rate of pay for hours

worked in excess of forty (40) per week.

47.    Defendants’ uniform policies and practices, as described herein, were willful, intentional,

unreasonable, arbitrary and in bad faith.

48.    Because Defendants willfully violated the FLSA, a three (3) year statute of limitations shall

apply to such violation, pursuant to 29 U.S.C. § 255.

49.    As a result of Defendants’ uniform policies and practices described above, Plaintiffs and

the FLSA collective members are illegally deprived of overtime wages earned, in such amounts to

be determined at trial, and are entitled to recovery of such total unpaid amounts, liquidated

damages, reasonable attorneys’ fees, costs and other compensation pursuant to 29 U.S.C § 216(b).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court grant the following relief

against Defendants as follows:

(A)    A declaratory judgment that Defendants’ wage practices alleged herein violate the overtime

provisions of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at

29 C.F.R. § 516, et seq.;

(B)    An Order for injunctive relief ordering Defendants to comply with the FLSA and end all

of the illegal wage practices alleged herein;

(C)    Certifying this action as a collective action in accordance with 29 U.S.C. § 216(b) with

respect to the FLSA claims set forth herein;

(D)    Ordering Defendants to disclose in computer format, or in print if no computer readable

format is available, the names, addresses, e-mail addresses, telephone numbers, dates of birth, job

titles, dates of employment and locations of employment of all FLSA collective members;




                                                  7
  Case 1:20-cv-01241-STA-jay Document 1 Filed 10/26/20 Page 8 of 9                        PageID 8




(E)       Authorizing Plaintiffs’ counsel to send notice(s) of this action to all FLSA collective class

members, including the publishing of notice in a manner that is reasonably calculated to apprise

the FLSA collective members of their rights by law to join and participate in this lawsuit;

(F)       Designating Lead Plaintiffs as the representative of the FLSA collective in this action;

(G)       Designating the undersigned counsel as counsel for the FLSA collective in this action;

(H)       Judgment for damages for all unpaid wages and liquidated damages to which Plaintiffs and

the FLSA collective members are lawfully entitled under the FLSA, 29 U.S.C. § 201, et seq., and

attendant regulations at 29 C.F.R. § 516, et seq.;

(I)       An incentive award for the Lead Plaintiffs for serving as representatives of the FLSA

collective in this action;

(J)       An Order directing Defendants to pay Plaintiffs and members of the collective reasonable

attorney’s fees and all costs connected with this action pursuant to the FLSA;

(K)       Judgment for any and all civil penalties to which Plaintiffs and members of the collective

may be entitled; and

(L)       Such other and further relief as to this Court may deem necessary, just and proper.

                                           JURY DEMAND

          Plaintiffs, individually and on behalf of all other FLSA collective members, by and through

their attorneys, hereby demand a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure and the court rules and statutes made and provided with respect to the above entitled

claims.

Dated: October 26, 2020                 Respectfully submitted,


                                         By:    /s/ Lisa A. White
                                                Lisa A. White
                                                Justin G. Day



                                                   8
Case 1:20-cv-01241-STA-jay Document 1 Filed 10/26/20 Page 9 of 9     PageID 9




                                  Greg Coleman Law PC
                                  First Tennessee Plaza
                                  800 S. Gay Street, Suite 1100
                                  Knoxville, TN 37929
                                  Main: 865-247-0080
                                  lisa@gregcolemanlaw.com
                                  justin@gregcolemanlaw.com

                                  Local Counsel for Plaintiffs

                                  Jason T. Brown (will PHV)
                                  Lotus Cannon (will PHV)
                                  BROWN, LLC
                                  111 Town Square Place, Suite 400
                                  Jersey City, NJ 07310
                                  Telephone: (877) 561-0000
                                  Facsimile: (855) JTB-LAWS
                                  jtb@jtblawgroup.com
                                  lotus.cannon@jtblawgroup.com

                                  Lead Counsel for Plaintiffs




                                     9
